668 N.W.2d 641 (2003)
Olga WILEY and Antley Wiley, Plaintiffs-Appellees,
v.
HENRY FORD COTTAGE HOSPITAL, an assumed name for Henry Ford Health Systems, Defendant-Appellant, and
John Doe, Defendant.
No. 233220.
Court of Appeals of Michigan.
September 12, 2003.
ORDER ENTERED AUGUST 7, 2003
Wiley v. Henry Ford Cottage Hospital, Docket No. 233220. The Court orders, pursuant to MCR 7.215(J), that a special panel shall not be convened to resolve the conflict between this case and Zdrojewski v. Murphy, 254 Mich.App. 50, 74-82, 657 N.W.2d 721 (2002).